 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 1218 
IN THE HOUSE OF REPRESENTATIVES 
 
March 24, 2010 
Mr. Taylor (for himself, Mr. Childers, Mr. Harper, and Mr. Thompson of Mississippi) submitted the following resolution; which was referred to the Committee on Education and Labor 
 
RESOLUTION 
Recognizing the University of Southern Mississippi for 100 years of service and excellence in higher education. 
 
 
Whereas classes began at the University of Southern Mississippi, formerly named Mississippi Normal College, on March 30, 1910; 
Whereas throughout its century of growth and expansion first into State Teachers College (1924), then Mississippi Southern College (1940), and ultimately the University of Southern Mississippi (1962), the institution has been dedicated to engaging and empowering the citizens of Mississippi to transform lives and communities; 
Whereas today, as Mississippi’s only dual-campus university, its innovative faculty continues to cultivate intellectual development and creativity through generation, dissemination, application, and preservation of knowledge, and the university educates more than 16,000 students from over 100 countries; 
Whereas the University of Southern Mississippi is currently the home of numerous innovative and internationally recognized programs that contribute to the university’s successful research enterprise which generates more than $90,000,000 annually; 
Whereas the university has graduated more than 125,000 alumni whose talents and skills have reflected favorably on the State of Mississippi and who have served as trailblazers in the areas of politics, entertainment, law, business, professional athletics, and volunteerism, improving the lives of all they have touched; 
Whereas the University of Southern Mississippi is looking ahead as it enters its second century as a premier research university of the Gulf South with programs in academics, athletics, community service, and the arts that are competitive not only in the State and region, but throughout the Nation and around the world; and 
Whereas the significance of this centennial in the development of the University of Southern Mississippi, and indeed the State of Mississippi, cannot be overemphasized, and it is with pride that this commemorative occasion is shared with the administration, faculty, and students at the University of Southern Mississippi: Now, therefore, be it  
 
That the House of Representatives— 
(1)recognizes the University of Southern Mississippi for 100 years of service and excellence in higher education; and 
(2)congratulates the University of Southern Mississippi on the occasion of its 100th anniversary. 
 
